Citation Nr: 0739138	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-31 234	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an increased evaluation for a bipolar 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 until August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Thereafter, the veteran's claims 
file was returned to his local RO in Oakland, California.

In a May 2005 statement the veteran indicated he wished to 
appeal the case to the U.S. Court of Appeals for Veteran's 
Claims (CAVC).  A September 2007 deferred rating decision 
reflected the file should be forwarded to the CAVC for 
appropriate action.  38 U.S.C.A. § 7266.  The RO should 
ensure this action is completed.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1958 to August 1958.

2.	On May 18, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, in 
a May 2005 statement, clearly indicated he was not seeking an 
evaluation in excess of 30 percent.  As such, the veteran 
withdrew this appeal and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


